DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figures 1, 3A, 3B, 3C, and 4 fail to comply with 37 C.F.R. 1.84(l) which requires “Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. A considerable portion of the lines found in the recited figures are gray – not black – and are thin and not easily seen or reproduced.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1-21 are rejected as being indefinite as the phrase “an axial direction”, found on lines 2-3 of claim 1, is unclear. Each test object with a “longitudinal shape” has at least two axial directions – a longitudinal axial direction and a radial axial direction. As the “axial direction” is not clearly defined, it renders the claim confusing. For the purposes of applying art, the “axial direction” will be read as the longitudinal axial direction as that is the direction of travel disclosed in the originally filed specification.
Claim 1 is further rejected as being indefinite as the “at least one centering assembly” is defined by a list of single components. This is confusing and indefinite should the “at least one centering assembly” actually be two or more centering assemblies. A suggestion for correction is the change the phrase to --at least one centering assembly, each centering assembly comprising--. 
Claim 1 is further rejected as being indefinite as the phrase “the probe cassette”, found on lines 13, 15-16, and 17, lacks a proper antecedent basis as claim 1 previously refers to “at least one probe cassette”, not a single probe cassette.
Claim 1 is further rejected as being indefinite as the “at least one pressure plate” is defined by a list of single components. This is confusing and indefinite should the “at least one pressure plate” actually be two or more pressure plates. 
Claims 2-21 are rejected as they fail to correct the problems of claim 1 from which they depend.
Claim 4 is further rejected as being indefinite as the phrase “the centering assembly” lacks a proper antecedent basis as claim 1, from which claim 4 ultimately depends, recites “at least one centering assembly”, not a single centering assembly. 
Claims 9-13 are further rejected as being indefinite as the phrase “the probe cassette”, found on lines 3-4 of claim 9, lacks a proper antecedent basis as claim 1, from which claim 9 ultimately depends, recites “at least one probe cassette”, not a single probe cassette. Claims 10-13 are rejected as they fail to correct the problems of claim 9 form which they depend.
Claims 10-12 are further rejected as being indefinite as the phrase “the probe cassette”, found on lines 3-4 of claim 10, lacks a proper antecedent basis as claim 1, from which claim 10 ultimately depends, recites “at least one probe cassette”, not a single probe cassette. Claims 11-12 are rejected as they fail to correct the problems of claim 10 from which they depend.
Claims 11-12 are further rejected as being indefinite as the phrase “the pressure plate”, found on lines 3, 4, and 5-6 of claim, lacks a proper antecedent basis as claim 1, from which 
Claim 12 is further rejected as being indefinite as the phrase “the pressure plate”, found on line 2, lacks a proper antecedent basis as claim 1, from which claim 12 ultimately depends, recites “at least one pressure plate”, not a single pressure plate.
Claim 14 is further rejected as being indefinite as the phrase “the probe cassettes” lacks a proper antecedent basis as claim 1, from which claim 14 depends, recites “at least one probe cassette”, not a plurality of probe cassettes.
Claim 16 is further rejected as being indefinite as the phrase “configured to wall the probe cassette within” is confusing and not understandable.
Claim 16 is further rejected as being indefinite as the phrase “the probe cassette” lacks a proper antecedent basis, as claim 1, from which claim 16  depends, recites “at least one probe cassette” not a single probe cassette.
Claim 17 is further rejected as being indefinite as the phrase “the pressure plate”, found on line 3, lacks a proper antecedent basis as claim 1, form which claim 17 depends, recites “at least one pressure plate”, not a signal pressure plate.
Claim 17 is further rejected as being indefinite as the phrase “between one of the at least one centering assembly and the pressure plate” is confusing and unclear. Does this mean both probe cassettes are sandwiched between a single centering assembly and a single pressure plate? Both cassettes found between the SAME centering assembly and pressure plate?
Claims 22-24 are rejected as being indefinite as the phrase “an axial direction”, found on line 3 of claim 22, is unclear. Each test object with a “longitudinal shape” has at least two axial directions – a longitudinal axial direction and a radial axial direction. As the “axial direction” is not clearly defined, it renders the claim confusing. For the purposes of applying art, the “axial direction” will be read as the longitudinal axial direction as that is the direction of travel disclosed in the originally filed specification.
Claim 22 is further rejected as being indefinite as the phrase “the ring plate”, found on lines 7, 8, 9, and 10, lacks a proper antecedent basis as claim 22 previously refers to “at least one rigid circular centering ring plate”, not a single ring plate.
Claim 22 is further rejected as being indefinite as the “at least one rigid circular centering ring plate” is defined by a list of single components. This is confusing and indefinite should the “at least one rigid circular centering ring plate” actually be two or more ring plates. A suggestion for correction is the change the phrase to --at least one rigid circular centering ring plate, each ring plate comprising--. 

Claim 23 is further rejected as being indefinite as the phrase “the ring plate”, found on line 3, lacks a proper antecedent basis as claim 22, from which claim 23 depends, recites “at least one rigid circular centering ring plate”, not a single ring plate.
Claim 24 is further rejected as being indefinite as the phrase “the first side, found on line 2, lacks a proper antecedent basis as neither claim 22 nor claim 23 recites “sides” of the main plate such that the phrase would have the proper antecedent basis.
Claim 24 is further rejected as being indefinite as the phrases “the centering ring plate” and “the ring plate” lack a proper antecedent basis as claim 22, from which claim 24 depends, recites “at least one rigid circular centering ring plate”, not a single centering ring plate.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Applicant cited Faucher et al. (US 8,264,221 B2) (hereafter Faucher).
With regards to claim 22, Faucher discloses a non-destructive testing centering assembly (Figures) configured to perform an inspection on a test object with a longitudinal shape (6, Figure 3), the test object is fed through the centering assembly in an axial direction at times of operation (Figure 3), the centering assembly comprising: a main plate (14) positioned along a radial plane (Figures 1a, 1b, and 2), at least one rigid circular centering ring plate (16, Figure 2) attached onto a first side of the main plate in a manner to allow a relative circular movement between the ring plate and the main plate (column 5 lines 21-33), the ring plate (16) 
With regards to claim 23, Faucher discloses a centering actuator (Figure 2 – arm to rotate ring plate 16), when actuated, configured to cause the relative circular movement between the ring plate and the main plate (column 5 lines 21-62), which further causes unison movements of the at least three pivot arms (column 5 lines 21-62).


Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
With regards to claim 1, the prior art of record fails to teach and/or suggest a non-destructive inspection system configured to perform an inspection on a test object with a longitudinal shape being passed through the inspection system in a longitudinal axial direction, the inspection system comprising, in combination with the other recited elements, at least one probe cassette, positioned along a second radial plane, configured to carry inspection probes, a pair of locking components configured respectively on the centering frame and the probe cassette to align the probe cassette to be centered along a system axis when the locking components are in an engaged position, and at least one pressure plate sandwiched between the centering frame and the probe cassette and configured with a pushing mechanism, which when actuated, pushes the probe cassette and the centering frame into the engaged position.
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bagwell (US 4,328,708) discloses a rotary ultrasonic testing apparatus.
Tsuchita et al. (US 4,531,413) discloses an ultrasonic flaw detector driving apparatus of a trackless type.
Tomizawa et al. (US 4,655,085) discloses a trackless scanner.
Haynes (US 5,313,837) discloses an ultrasonic thickness gage for pipe.
Meinert et al. (US 2014/0190262 A1) discloses a feeding device for an ultrasound inspection system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855